Title: From Alexander Hamilton to Abraham Hunt, 17 August 1794
From: Hamilton, Alexander
To: Hunt, Abraham



Treasury DepartmentAug 17. 1794
Sir

In the event of a detachment of Militia assembling in New Jersey to march against the insurgents in the Western parts of Pensylvania it is my wish that it may be convenient to you to undertake to procure supplies for them of every kind transportation included until they get into Pensylvania, for which a Commission of 5 ⅌ Cent on the amount of expenditures would be allowed.
If it shall be agreeable to you to undertake, I request that you will without delay confer with the Governor, as to the places of rendezvous, in the first instance, and routes of the corps which may be called out, so as to digest beforehand the necessary ideas respecting the execution, when the final order shall go from hence, which if not prevented by a submission of the insurgents (of which there is too little probability) cannot I presume be long delayed.
You may take as a guide that the Militia of Pensylvania and Jersey are to be assembled at Carlisle.
The public has already contracts in New Jersey [at Elizabeth Town & New-Brunswick for supplying the Troops of the United States. The price of the ration at the first mentioned place is 12¼ Cents and at the last place fourteen Cents, including Medical aid.] You will judge whether it is its interest to avail itself of any supplies which may be wanted under these contracts or whether they can otherwise be obtained on better terms; for the contracts only fix the rates which shall be paid for any supplies that may be required.
It will be agreeable to me to hear from you without delay.
With much esteem   I am Sir   Your obedient ser

AH
Abraham Hunt EsqTrenton

